   8:20-cv-00265-BCB-SMB Doc # 27 Filed: 02/09/21 Page 1 of 2 - Page ID # 68




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

TIMOTHY WILEY,

                        Plaintiff,                                      8:20-CV-265

        vs.
                                                            MEMORANDUM AND ORDER
ROSETTA MCALLISTER, RN;

                        Defendant.


       This matter comes before the Court on Plaintiff’s, Timothy Wiley’s, request for a

temporary restraining order. Filing 26. The Court denies Wiley’s motion.

       Wiley has filed a request for a restraining order against Defendant, Rosetta McAllister.

Filing 26. According to Wiley, McAllister responded inappropriately and threatened him when he

suffered an adverse reaction to his COVID-19 vaccine and tried to call 911 for help. Filing 26 at

1. He requests “a restraining order due to her threats.” Filing 26 at 2. Wiley’s request is signed but

not stated under oath or notarized. Filing 26 at 2.

       As an initial matter, Wiley’s request fails because his allegations are not set forth in

affidavit form. See Fed. R. Civ. P. 65(b) (requiring “specific facts in an affidavit” to support

issuance of a temporary restraining order).

       Furthermore, Wiley’s request for a restraining order is unrelated to the allegations in his

Complaint. The purpose of injunctive relief is to preserve the status quo and prevent irreparable

harm until the court has had an opportunity to rule on the merits of the lawsuit. See Dataphase

Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 113 & n.5 (8th Cir. 1981); Fed. R. Civ. P. 65(b).

“Thus, a party moving for a preliminary injunction must necessarily establish a relationship

between the injury claimed in the party’s motion and the conduct asserted in the complaint.”



                                                  1
   8:20-cv-00265-BCB-SMB Doc # 27 Filed: 02/09/21 Page 2 of 2 - Page ID # 69




Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (per curiam). A moving party is not entitled

to injunctive relief based on assertions that are different from the conduct asserted in the complaint,

even if the new assertions might support additional claims against the same defendants. See id.

(affirming denial of preliminary injunction when incarcerated plaintiff’s complaint alleged

inadequate medical treatment in violation of the Eighth Amendment, but his motion for a

preliminary injunction alleged other retaliatory conduct by prison officials).

       Wiley’s Complaint alleges “racism and discrimination” against McAllister. Filing 1 at 4.

In his Complaint, he claims that McAllister failed to discipline an employee who threatened Wiley

and that McAllister has made racist comments to him. Filing 1 at 4. Thus, his alleged claim of

mistreatment relating to his COVID-19 vaccine reaction are entirely unrelated to the claims of

racism made in his Complaint. Compare Filing 1, with Filing 26.

       Lastly, even if Wiley’s motion were premised upon conduct related to the Complaint, he

has not “clearly show[n] that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(a). Therefore,

the Court denies Wiley’s motion for temporary restraining order. Accordingly,

       IT IS ORDERED:

           1. Plaintiff’s request for a restraining order, Filing 26, is denied.


       Dated this 9th day of February, 2021.

                                                       BY THE COURT:


                                                       ___________________________
                                                       Brian C. Buescher
                                                       United States District Judge




                                                  2
